PER CURIAM.
Donald M. Mudd ("Husband") appeals the judgment dissolving his marriage to Carolyn J. Stapleton-Mudd ("Wife"). We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

We deny Wife's motion taken with the case, which requests our Court to strike Husband's brief, to dismiss his appeal, and to award Wife damages because Husband's appeal is allegedly frivolous.